Citation Nr: 0329024	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  94-06028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to July 
1947.  He also had active service from September 1947 to 
November 1948 which was determined by administrative decision 
of the VA to have been under dishonorable conditions for VA 
purposes; VA benefits are prohibited based on any disability 
incurred in or aggravated during this period.  The veteran 
died in March 1986.  The appellant is his widow.

This case came to the Board of Veterans' Appeals (Board) from 
a June 1993 RO decision which determined that new and 
material evidence had not been presented sufficient to reopen 
a claim for service connection for the cause of the veteran's 
death.  In a June 1998 decision, the Board denied the 
application to reopen the claim.  The appellant then appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  By a December 1998 order, the Court granted a 
motion by the VA Secretary to vacate the June 1998 Board 
decision and remand the case for further action.  In 
September 1999, the Board remanded the case to the RO for 
additional action.

In a June 2000 decision, the Board again denied the 
application to reopen the claim for service connection for 
the cause of the veteran's death.  The appellant then 
appealed to the Court.  In a November 2000 joint motion, the 
parties (the appellant and the VA Secretary) requested the 
Court to vacate the Board's June 2000 decision and remand the 
case for further action; such motion was granted by a 
November 2000 Court order.  In June 2001, the Board remanded 
the case to the RO for additional action.

In a September 2002 decision, the Board again denied the 
application to reopen the claim for service connection for 
the cause of the veteran's death.  The appellant then 
appealed to the Court.  In a Februay 2003 joint motion, the 
parties (the appellant and the VA Secretary) requested the 
Court to vacate the Board's September 2002 decision and 
remand the case for further action; such motion was granted 
by a February 2003 Court order.


REMAND

According to the latest February 2003 joint motion to the 
Court (which was granted by a Court order), the Board must 
further address compliance with legal provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) concerning the 
VA's duty to notify the claimant as to evidence and 
information necessary to substantiate her claim, including 
what portion she is to provide and what portion the VA is to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Charles v. Pincipi, 16 Vet.App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board itself may not provide such notice to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  The latest joint motion to the Court 
also directs that the Board otherwise assure compliance with 
all provisions of the VCAA.  In this regard, the Board notes 
there has been evolving case law on the VCAA.  For instance, 
a recent decision by the Federal Circuit invalidated that 
portion of 38 C.F.R. § 3.159(b)(1) which said that claimants 
should generally submit evidence within 30 days of the VA 
request (rather than within 1 year as mentioned in statute).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed.Cir. Sept. 
22, 2003).

In view of the latest joint motion and Court order, the Board 
is again returning the case to the RO, this time to assure VA 
compliance with the notice provisions of the VCAA.  

In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
appellant specific written notice as to 
the evidence and information necessary to 
substantiate her application to reopen a 
claim for service connection for the cause 
of the veteran's death, including notice 
as to what portion she is to provide and 
what portion the VA is to provide.   

2.  After assuring compliance with this 
and all other notice and duty to assist 
provisions of the law, the RO should 
review the application to reopen a claim 
for service connection for the cause of 
the veteran's death.  If the benefit is 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




